846 F.2d 69Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lillie Mae BEDNEY, Plaintiff-Appellant,v.Tony HAGSTON, Federal Correctional Institution, Alderson,West Virginia, A.J. Kress, Lieutenant Perkins, andUlh, Awp, Defendants-Appellees.
No. 87-7704.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 29, 1988.Decided April 29, 1988.

1
Lillie Mae Bedney, appellant pro se.


2
Before WIDENER, K.K. HALL, and JAMES DICKSON PHILLIPS, Circuit Court Judges.


3
PER CURIAM;


4
A review of the record and the district court's opinion discloses that this appeal from its order dismissing plaintiff's civil rights complaint as time barred is without merit.*   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Bedney v. Hagston, C/A No. 87-997 (S.D.W.Va. Sept. 3, 1987).

AFFIRMED


*
 Although filed under 42 U.S.C. Sec. 1983, plaintiff's complaint, against federal defendants, is more properly construed under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).  West Virginia's two-year personal injury limitations period applies in either cases to bar the action